Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
					DETAILED ACTION
	The office acknowledges Applicants’ amendments and arguments in response to the office action dated 10/8/2020. Claims 1-64, 66-70 have been cancelled. Claims 65, 76 have been amended. Claims 65, 71-89 are pending. For the sake of compact prosecution, the examiner discussed amendments with attorney Clifford Davidson during an interview on 4/6/2021. Attorney Davidson after consultation with his client(s) approved the following examiner’s amendment on 4/6/2021 and 4/9/2021. Applicants’ arguments have been fully considered. The rejections of record are withdrawn in view of the amendments and arguments (2/8/2021) and the following examiner’s amendments. Claims 71-72, 85-86 will be cancelled and new claims 90-91 will be added. Claims 65, 73-84, 87-91 are allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Davidson on 4/6/2021 and on 4/9/2021.


1. REWRITE Claim 65:
A method of ameliorating a tauopathy in a human patient, comprising administering a pharmaceutical composition consisting of posiphen or a pharmaceutically acceptable salt thereof together with one or more pharmaceutically acceptable excipients, on a once a day basis to a human patient suffering from a tauopathy, such that the amelioration provides (i) a reduction in Tau; (ii) an inhibition of the production of Tau; (iii) symptomatic improvement; or (iv) combinations of any of the foregoing, in the human patient, wherein the tauopathy is selected from the group consisting of frontotemporal dementia and chronic traumatic encephalopathy and wherein posiphen or a pharmaceutically acceptable salt thereof is administered in an amount from about 1 mg to about 120 mg.

2. REWRITE Claim 84:
A method of ameliorating a tauopathy in a human patient, comprising chronically administering a pharmaceutical composition consisting of posiphen or a pharmaceutically acceptable salt thereof together with one or more pharmaceutically acceptable excipients to a human patient suffering from a tauopathy, such that the pharmaceutical composition provides (i) a reduction in Tau; (ii) an inhibition of the production of Tau; (iii) symptomatic improvement; or (iv) combinations of any of the foregoing, in the human patient, wherein the tauopathy is selected from the group consisting of frontotemporal dementia and chronic traumatic encephalopathy and 
3. DELETE claims 71, 72, 85, 86.
4. Add NEW claim 90:
90. The method of claim 65, wherein the pharmaceutical composition is administered orally.
5. Add NEW claim 91:
91. The method of claim 84, wherein the pharmaceutical composition is administered orally. 

			REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The instant claims are to a method of ameliorating tauopathy selected from frontotemporal dementia (FTD) and chronic traumatic encephalopathy (CTE) with a pharmaceutical composition consisting of posiphen with once daily administration in an amount from about 1 mg to about 120 mg.
The closest prior art Greig’s teachings relates to the use of phenserine in reducing amyloid precursor proteins in treating dementia but not related to tau pathology or in the treatment of FTD or CTE as claimed. Gervais teachings are to the treatment of amyloid beta disease, neurodegeneration or cellular toxicity with first and second agents in combination therapy. None of the prior art reference teach, anticipate or make obvious the claimed method(s) of ameliorating FTD or CTE tauopathy with a . 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAMAHESWARI RAMACHANDRAN whose telephone number is (571)272-9926.  The examiner can normally be reached on M-F- 8:30-5:00 PM (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 5712720806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ 






/Umamaheswari Ramachandran/           Primary Examiner, Art Unit 1627